Judgment unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Defendant agreed to enter a plea of guilty to burglary in the third degree in return for an indeterminate term of imprisonment of two to four years. At sentencing, the court imposed the agreed-upon sentence and further ordered defendant to pay restitution in the amount of $1792.32. That was error (see, People v Jackson, 188 AD2d 1086). Because the sentence imposed was more severe than that bargained for, we modify the judgment by vacating the sentence and we remit the matter to the sentencing court to impose the sentence promised or to afford defendant the opportunity to withdraw his plea (see, People v Jackson, supra; People v Knapp, 176 AD2d 1191; People v Scrivens, 175 AD2d 671). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.—Burglary, 3rd Degree.) Present—Denman, P. J., Pine, Lawton, Boomer and Davis, JJ.